398 S.E.2d 330 (1990)
327 N.C. 629
Minna Susan Goldberg TALIAN, Administratrix of the Estate of Sherri Lynn Goldberg, and Dana King
v.
The CITY OF CHARLOTTE, a Municipal Corporation.
No. 233A90.
Supreme Court of North Carolina.
December 5, 1990.
Ronald Williams, PA by Ronald Williams, Charlotte, for plaintiff-appellant Dana King.
Levine and Levine by Miles S. Levine, Charlotte, for plaintiff-appellant Minna G. Talian.
Golding, Meekins, Holden, Cosper and Stiles by Fred C. Meekins and Emily S. Reeve, Charlotte, for defendant-appellee.
PER CURIAM.
AFFIRMED.